Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is an Allowance in response to a non-final Office Action reply filed 5/13/20, in which claims 9, 11 and 17 were amended.
Terminal Disclaimer
The terminal disclaimer(s) filed on 1/28/21 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ruojian Zhang on 1/28/21.
	Application is changed as follows:

Change claim 9, line 10 from “opposite to the first side, wherein the first plurality of venting ports" to – opposite to the first side, wherein the first and second plurality of venting ports penetrate through the edge ring, wherein the first plurality of venting ports –.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  It is deemed novel and unobvious over the prior art, including the prior art to Ito et al (US 7482701), Betters et al (US 5762855), Chen et al (US 2013/0115735), Arakawa et al (US 6302674), Lee et al (US 5964030), Matsumoto et al (US 2011/0003026), and Brunnbauer et al (US 2007/0235897).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a plurality of injection ports in communication with the inner space of the mold, wherein the plurality of injection ports are aligned to a diameter of the top portion of the mold; and a plurality of venting ports on the edge ring, wherein in a top view of the mold, the plurality of venting ports comprise: a first venting port having a first distance from the diameter; and a second venting port having a second distance from the diameter, wherein the first distance is greater than the second distance, and the first venting port is larger than the second venting port.  Also, none of the closest prior art references teach a first venting port and a second venting port aligned to a first diameter of the top portion of the mold; a first plurality of venting ports on a first side of the first diameter; and a second plurality of venting ports on a second side of the first diameter opposite to the first side, wherein the first and second plurality of venting ports penetrate through the edge ring, wherein the first plurality of venting ports are symmetrical to the second plurality of venting ports with respect to the first diameter, and first ones of the first plurality of venting ports farther away from the first diameter are smaller than second ones of the first plurality of venting ports closer to the first diameter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743